DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species A(I) and B(I) in the reply filed on May 17, 2022 is acknowledged.
	Applicant indicates on pg. 3 of the Remarks that claims 1-20 are readable on the elected species.  The examiner respectfully disagrees.  The examiner notes that Applicant elected Species B(I) which is drawn to a U-shaped, unitary anchor structure and a tubular member (fig. 29, for example).  This species is in contrast to Species B(II) which is drawn to a multi-anchor structure having first and second anchoring members and a main conduit which splits into first and second auxiliary conduits (fig. 30/32).  
	Claim 6 is drawn to a second anchoring member which includes a second capture portion and a second fluid transfer portion.  This arrangement is discussed in paragraph 154 of the specification in relation to anchoring member 100b.  Anchoring member 100b is shown in fig. 30 which is drawn to the non-elected species B(II).  The examiner further notes that the specification does disclose that the embodiment in fig. 1A-4B, which appears to be somewhat similar to the elected species B(I), comprises a second anchoring member 102 (paragraph 76).  However, this portion of the specification does not disclose that the second anchoring member includes a second capture portion and a second fluid transfer portion.  For these reasons, the examiner asserts that claims 6 and 7 are drawn to the non-elected species B(II) and are withdrawn from examination.
	The examiner further notes that claim 9 (and its dependents) are drawn to a fluid transfer conduit which includes a main conduit which splits into first and second auxiliary conduits.  There is nothing in the originally filed disclosure which suggests that the elected species of B(I) comprises a main conduit which splits into first and second auxiliary conduit.  Instead, it is evident that this arrangement is only present in the non-elected species B(II).  As seen in fig. 32 and discussed in paragraph 138, in this embodiment, the main conduit splits into first and second auxiliary conduits 104a/b.  For these reasons, the examiner asserts that claims 9-19 are drawn to the non-elected species B(II) and are withdrawn from examination.
	Finally, the examiner notes that claim 20 is drawn to a method of providing a conduit that splits into first and second auxiliary conduits and providing a first and second anchoring members which are in fluid communication with the first and second auxiliary conduits, respectively.  As discussed above, this arrangement is specific to the non-elected species B(II).  As seen in fig. 30/32, the system comprises a first and second anchoring member 100a/b which are fluidly connected to first and second auxiliary conduits 104a/b, respectively. For these reasons, claim 20 is withdrawn from examination.
	Thus, claims 1-5 and 8 are presently examined and claims 6, 7, and 9-20 are presently withdrawn.  The requirement and withdrawal of claims is deemed proper and is therefore made FINAL.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15/373,555, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
Regarding claim 1, the prior-filed application fails to provide support for a connector member including a capture portion configured to receive a central portion of the anchoring member.  In the instant application, the capture portion is defined as element 112/220 in figs. 2B and 14A-16, for example.  As seen in the instant application, the capture portion forms a loop to receive, or “capture”, the central portion of the anchoring member.  The closest structure in the prior-filed application is first portion 112 in  fig. 2.  However, this structure is not defined as forming a loop or “capturing” the anchoring member.  Instead, paragraph 38 of the prior-filed application merely discloses that the first portion 112 is perforated or notched to allow suction to be applied to the foam 100.
Provisional application 62/265,172 also does not provide support for the claimed matter for the same reasons discussed above.  
As such, claims 1-5 and 8 are examined with a filed date of 8/2/2018.


Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
Reference character “100a” has been used to designate both first terminal end and first anchor member.  
Reference character “100b” has been used to designate both second terminal end and second anchor member.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 1 is objected to because of the following informalities:  
The claim should be amended to recite “…configured to conformingly engage…” in line 3 to correct for grammar.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
“an anchoring member configured conformingly engage the first and second bodily regions” in claim 1.  The examiner notes that this term will be interpreted to mean “including foam or hydrophilic foam”, as set forth in paragraph 77 of the specification, and functional equivalents thereof. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jarboe (US 2701916) in view of Mahlmann (US 6068477) and in further view of Vaska (US 20090123886).
Regarding claim 1, Jarboe discloses a system for managing fluid transfer with respect to first and second bodily regions (fig. 1; 1:15-17 discloses a saliva ejector which can manage saliva removal from first and second mouth regions), comprising: 
a tubular member configured conformingly engage the first and second bodily regions (tubular member 39 in fig. 5; fig. 1 shows the tubular member shaped to the dental arch); and 
a connector member (T-shaped fitting 37 in fig. 5) including a capture portion (horizontal portion 38 in fig. 5; see below) and a fluid transfer portion (see below), the capture portion being configured to receive a central portion of the anchoring member (see below).

    PNG
    media_image1.png
    390
    425
    media_image1.png
    Greyscale

	However, Jarboe does not teach or disclose an anchoring member as interpreted above (i.e. including foam or hydrophilic foam).  Additionally, while Jarboe does disclose that the connector member is detachably connected to a suction hose (1:81-2:5 and 2:59-64 disclose that the fitting is connected to hook 15 which is disclosed as being fluidically connected to a suction hose 13), Jarboe does not explicitly teach or disclose the fluid transfer portion being fluidically connected to a supply source.
	Mahlmann teaches a similar system (foam cushioned aspirator 10 in fig. 1) which comprises a tubular member (plastic tube 12 in fig. 1) and an anchoring member configured to conformingly engage first and second bodily regions (the examiner notes that this limitation is being interpreted to mean includes foam, as set forth above; plastic tube 12 is shown to include soft polymer foam 14 in fig. 2). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the system of Jarboe to include an anchoring member (i.e. foam) around the tubular member and through the connector member of Jarboe since Mahlmann teaches that this modification increases patient comfort by providing a cushioning effect and protects soft tissue within the mouth (2:4-9).
	Vaska teaches a system (fig. 11) for removing saliva from the mouth (paragraph 32) which comprises a suction hose (connector tube 202 in fig. 11) which is connected to a supply source (tabletop unit 200 in fig. 11 is disclosed in paragraph 133 as generating negative pressure and is fluidically connected to an oral device).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the suction hose of modified Jarboe (i.e. suction hose 13 in fig. 1) to be connected to the supply source of Vaska so that the fluid transfer portion of the connector member (i.e. 37 in fig. 5 of Jarboe) is in fluid communication with the supply source.  This modification would render the system of Jarboe operable for its intended use as the system of Jarboe is intended to remove saliva from the oral cavity (1:15-17 of Jarboe).  The supply source of Vaska provides the added advantage that it can be operated off house current (paragraph 133) and it enables negative pressure to be varied to maintain a desired level (paragraph 134).
	Regarding claim 2, in the modified system of Jarboe, Jarboe discloses a source tubing connecting the fluid transfer portion to the supply source (suction hose 13 in fig. 1).
	Regarding claim 3, in the modified system of Jarboe, Jarboe discloses  the first bodily region includes a first side of a gum line of a mouth and the second bodily region including a second side of the gum line of the mouth (see below), the first side and second side being on opposing sides of the gum line (see below).

    PNG
    media_image2.png
    400
    505
    media_image2.png
    Greyscale


	Regarding claim 4, in the modified system of Jarboe, Jarboe discloses the first bodily region includes a first cheek side of a mouth and the second bodily region includes a second cheek side of the mouth (the examiner notes that the tubular member of Jarboe is disclosed as being “flexible and resilient” in 1:54-58, as such, the anchoring member of modified Jarboe is functionally capable of being placed on the outside of the teeth so that the anchoring member is sandwiched between the outside of the teeth and the inside of the cheek so that the anchoring member would conformingly engage first and second cheek sides), the first and second cheek sides being on opposing sides of the mouth (when placed along the outside of the dental arch, the anchoring member of modified Jarboe is capable of extending along opposing sides of the mouth).
	Regarding claim 5, in the modified system of Jarboe, Jarboe discloses the first bodily region includes at least one of first and second cheek areas of a mouth and a second bodily region includes at least one of first and second sides of a gum line of the mouth (the examiner notes that the anchoring member of modified Jarboe is functionally capable of being placed on the outside of the dental arch so that the anchoring member is sandwiched between the inner cheek area and the gum line).
	Regarding claim 8, in the modified system of Jarboe, Jarboe discloses the first bodily region includes a lower dental arch adjacent a first tooth on a first side of a mouth, and the second bodily region includes the lower dental arch adjacent a second tooth on a second side of the mouth (the examiner notes that the anchoring member of modified Jarboe is functionally capable of being placed adjacent a first tooth on a first side of the mouth and a second tooth on a second side of the mouth).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY FREDRICKSON whose telephone number is (571)270-7481. The examiner can normally be reached Monday-Friday (9 AM - 5 PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN PRICE can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY B FREDRICKSON/Examiner, Art Unit 3783